Order entered July 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01409-CV

                                LEATHA A. MUNAI, Appellant

                                                V.

                                WILLIAM K. MUNAI, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF 04-04859

                                            ORDER
       By order dated July 5, 2013, the Court granted appellant’s extension of time to file her

brief. We ordered appellant to file her brief within thirty days and cautioned appellant that no

further extensions of time would be granted. After further review of the record, the reporter’s

record has not been filed and it appears appellant has made payment arrangements with the Court

Reporter for the reporter’s record.

       Therefore, we VACATE our July 5, 2013 order. We ORDER Franchesca Duffey,

Official Court Reporter for the 330th Judicial District Court, to file within TEN DAYS of the

date of this order, either (1) the reporter’s record; (2) written verification that no hearings were

recorded or no request for the reporter’s record has been made; or (3) written verification that
appellant has not been found indigent and has not paid or made arrangements to pay for the

record.

          We NOTIFY appellant that if we receive verification that no request for the record has

been made or that she has not paid for or made arrangements to pay for the record, we will order

the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

          Appellant’s brief shall be due thirty days after the reporter’s record is filed or we receive

verification that no hearings were recorded, no request for the reporter’s record has been made,

or that appellant has not been found indigent and has not paid or made arrangements to pay for

the record.

          We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Franchesca Duffey, Official Court Reporter for the 330th

Judicial District Court.




                                                        /s/     CAROLYN WRIGHT
                                                                CHIEF JUSTICE